DETAILED ACTION
Claims 1-7 are currently pending and have been examined in this application. This communication is the first action on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims are either directed to a method or apparatus, which is one of the statutory categories of invention.
(Step 1: YES)

The examiner has identified Claim 1 as the claim which represents the claimed invention for analysis and is similar to independent Claim 7. Claim 1 recites the following limitations (additional elements emphasized in bold are considered to be parsed from the remaining abstract idea):
A route selection device comprising a processor configured to identify a position of a lane on which a vehicle is traveling; search for candidate partial routes leading from a current position of the vehicle to a waypoint on a route leading from a start point to a destination, the waypoint being located between the current position and the destination; determine a lane change location where a lane change will be made for each of the candidate partial routes found by searching; and select, as a partial route, a candidate partial route having a minimum total score regarding the lane change location from the candidate partial routes found by searching, the score being weighted depending on the position of the determined lane change location or whether automated travel is possible at the lane change location.

Under broadest reasonable interpretation, this claim covers performance of the limitations as a mental process (concepts performed in the human mind ) of scoring and selecting a route. 
If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as concepts performed in the human mind, then it falls within the "mental process" grouping of abstract ideas. 

Accordingly, the claim recites an abstract idea. 
(Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words "apply it" ( or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally Linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). The route selection device and processor in Claim 1 are just generic computer components. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to implement an abstract idea by adding the words "apply it" (or an equivalent) with the judicial exception. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1 is directed to an abstract idea without a practical application. 
(Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an "inventive concept") to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to implement an abstract idea by adding the words "apply it" (or an equivalent) with the judicial exception. Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 1 is not patent eligible. 
(Step 2B: NO. The claims do not provide significantly more)

The dependent Claims 2-6 further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims are directed to an abstract idea. Thus, the aforementioned claims are not patent-eligible.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rizk (US20210364305) in view of Abrams (US20190171206).

Claim 1:
Rizk explicitly teaches:
A route selection device comprising a processor 
(Rizk) – “A navigation system selects a route for an autonomous vehicle (AV) by identifying a set of candidate lanes for routing the AV in the map database and retrieving at least one parameter of each candidate lane from the map database. The navigation system determines a performance metric for each of the candidate lanes, the performance metric for a given candidate lane based on the retrieved at least one parameter of the given candidate lane.” (Abstract)
“Functions described in this disclosure may be implemented as an algorithm executed by one or more hardware processing units, e.g. one or more microprocessors, of one or more computers.”(Para 0019) 

configured to identify a position of a lane on which a vehicle is traveling;
(Rizk) – “A navigation system selects a route for an autonomous vehicle (AV) by identifying a set of candidate lanes for routing the AV in the map database and retrieving at least one parameter of each candidate lane from the map database. The navigation system determines a performance metric for each of the candidate lanes, the performance metric for a given candidate lane based on the retrieved at least one parameter of the given candidate lane.” (Abstract)
“In some embodiments, an AV system uses lane-level data to predict performance of multiple candidate lanes. The AV system selects the candidate lane with the higher predicted performance for routing the AV. For example, the AV system may select between two adjacent lanes based on which lane has a higher predicted performance. As another example, the AV system may select between multiple lanes on different roadways based on the lanes' predicted performances (e.g., a first left turn lane on one road, and a second left turn lane on a parallel road), and determine a route for the AV based on the selected lane.” (Para 0015)
“a portion of the data of the map database 430 and/or the AV database 440 (e.g., map data describing an area around a current location of the AV 110) may be stored on the AV 110 for access by a navigation system 470 local to the AV 110.” (Para 0038)

search for candidate partial routes leading from a current position of the vehicle to a waypoint on a route leading from a start point to a destination, the waypoint being located between the current position and the destination;
(Rizk) – “In some embodiments, an AV system uses lane-level data to predict performance of multiple candidate lanes. The AV system selects the candidate lane with the higher predicted performance for routing the AV. For example, the AV system may select between two adjacent lanes based on which lane has a higher predicted performance. As another example, the AV system may select between multiple lanes on different roadways based on the lanes' predicted performances (e.g., a first left turn lane on one road, and a second left turn lane on a parallel road), and determine a route for the AV based on the selected lane.” (Para 0015)
“The vehicle manager 420 transmits the origin location (e.g., starting point of the AV 110), destination location (e.g., drop-off location), and any waypoints (e.g., location to pick up the user) to the navigation system 470. The navigation system 470 determines a route for the AV 110 using lane-level data, as described below, and provides the route to the vehicle manager 420.” (Para 0041)

determine a lane change location where a lane change will be made for each of the candidate partial routes found by searching; and
(Rizk) – “In some embodiments, an AV system uses lane-level data to predict performance of multiple candidate lanes. The AV system selects the candidate lane with the higher predicted performance for routing the AV. For example, the AV system may select between two adjacent lanes based on which lane has a higher predicted performance. As another example, the AV system may select between multiple lanes on different roadways based on the lanes' predicted performances (e.g., a first left turn lane on one road, and a second left turn lane on a parallel road), and determine a route for the AV based on the selected lane.” (Para 0015)
“The vehicle manager 420 transmits the origin location (e.g., starting point of the AV 110), destination location (e.g., drop-off location), and any waypoints (e.g., location to pick up the user) to the navigation system 470. The navigation system 470 determines a route for the AV 110 using lane-level data, as described below, and provides the route to the vehicle manager 420.” (Para 0041)
“Lane-level parameters include types of permitted maneuver for the lane, e.g., whether a lane crossing an intersection is a right-turn lane, left-turn lane, straight lane, or has multiple permitted maneuver, or whether or not a vehicle is permitted to change to a neighboring lane.” (Para 0042)
“The navigation system 470 may factor in a cost of changing lanes when selecting a route. For example, the navigation system 470 factors in an expected time to change lane (e.g., if the AV 110 slows down when changing lanes), or a difficulty in making a given lane change (e.g., the navigation system 470 avoids crossing multiple lanes in a short distance, or includes a cost for a difficult lane change).” (Para 0049)

select, as a partial route, a candidate partial route [having a minimum total score] regarding the lane change location from the candidate partial routes found by searching, the score being weighted depending on the position of the determined lane change location or whether automated travel is possible at the lane change location.
(Rizk) – “A navigation system selects a route for an autonomous vehicle (AV) by identifying a set of candidate lanes for routing the AV in the map database and retrieving at least one parameter of each candidate lane from the map database. The navigation system determines a performance metric for each of the candidate lanes, the performance metric for a given candidate lane based on the retrieved at least one parameter of the given candidate lane. The navigation system selects a candidate lane for routing the AV based at least in part on the determined performance metrics.” (Abstract)
“The navigation system 470 may factor in a cost of changing lanes when selecting a route. For example, the navigation system 470 factors in an expected time to change lane (e.g., if the AV 110 slows down when changing lanes), or a difficulty in making a given lane change (e.g., the navigation system 470 avoids crossing multiple lanes in a short distance, or includes a cost for a difficult lane change).” (Para 0049)
“the navigation system 470 identifies multiple candidate routes between an origin point and a destination point and selects a route for the AV 110 based on lane-level data associated with each of the candidate routes. For example, the navigation system 470 identifies a first route that includes an unprotected left turn lane on a given street, and a second route that includes a different unprotected left turn lane on a different street, e.g., a parallel street. The navigation system 470 compares performance metrics for the lanes included in the candidate routes and selects a route based on the lane-level performance metrics. For example, if the left turn lane on the first route has a higher performance metric than the left turn lane on the second route, the navigation system 470 selects the first route. The navigation system 470 may compare two routes by determining one or more composite scores for the routes and comparing the composite score(s). For example, the navigation system 470 calculates an average performance metric of the lanes along each route, finds a minimum lane performance metric along each route, or calculates other statistics summarizing performance across each route. The navigation system 470 may calculate composite performance metrics for portions of the route (e.g., a portion from the origin point to a first waypoint, or a portion from the origin point to a point common to multiple candidate routes), and select a route for that portion based on the composite performance metrics.” (Para 0051)
Examiner Note: Bracketed text not explicitly taught by primary reference, but is taught by non-primary reference later in the rejection.

Rizk does not explicitly teach:
having a minimum total score

Abrams, in the same field of endeavor, teaches
having a minimum total score
(Abrams) – “The values for each of the individual costs may then be used to determine an overall cost for the transition between the two nodes. The computing devices may then iterate through pairs of nodes corresponding to different possible transitions or lane changes and identify overall costs for each pair of nodes. After iterating through pairs of nodes corresponding to different possible transitions, the computing devices may select a particular pair of nodes. For instance, a pair of nodes having the lowest overall cost of all of the pairs of nodes may be selected. This selected pair may then be used by the vehicle's computing devices to determine how to maneuverer the vehicle in order to change lanes.”

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the AV system of Rizk with the computing device of Abrams. One of ordinary skill in the art would have been motivated to make these modifications for the purpose of “assessing a cost … and using the assessment to make the lane change” (Abrams Para 0002)

Claim 2:
Rizk in combination with the references relied upon in Claim 1 teach those respective limitations. Rizk further teaches:
wherein the score of the lane change location is weighted [so that the lane change location close to the waypoint has a lower score than the lane change location far from the waypoint.]
(Rizk) – “The navigation system 470 may factor in a cost of changing lanes when selecting a route. For example, the navigation system 470 factors in an expected time to change lane (e.g., if the AV 110 slows down when changing lanes), or a difficulty in making a given lane change (e.g., the navigation system 470 avoids crossing multiple lanes in a short distance, or includes a cost for a difficult lane change).” (Para 0049)
“the navigation system 470 identifies multiple candidate routes between an origin point and a destination point and selects a route for the AV 110 based on lane-level data associated with each of the candidate routes. For example, the navigation system 470 identifies a first route that includes an unprotected left turn lane on a given street, and a second route that includes a different unprotected left turn lane on a different street, e.g., a parallel street. The navigation system 470 compares performance metrics for the lanes included in the candidate routes and selects a route based on the lane-level performance metrics. For example, if the left turn lane on the first route has a higher performance metric than the left turn lane on the second route, the navigation system 470 selects the first route. The navigation system 470 may compare two routes by determining one or more composite scores for the routes and comparing the composite score(s). For example, the navigation system 470 calculates an average performance metric of the lanes along each route, finds a minimum lane performance metric along each route, or calculates other statistics summarizing performance across each route. The navigation system 470 may calculate composite performance metrics for portions of the route (e.g., a portion from the origin point to a first waypoint, or a portion from the origin point to a point common to multiple candidate routes), and select a route for that portion based on the composite performance metrics.” (Para 0051)
Examiner Note: Bracketed text not explicitly taught by primary reference, but is taught by non-primary reference later in the rejection.

Rizk does not explicitly teach:
so that the lane change location close to the waypoint has a lower score than the lane change location far from the waypoint.

Abrams, in the same field of endeavor, teaches:
so that the lane change location close to the waypoint has a lower score than the lane change location far from the waypoint.
(Abrams) – “The computing devices may then iterate through pairs of nodes corresponding to different possible transitions or lane changes and identify overall costs for each pair of nodes using the cost functions as discussed above. In this regard, the computing device 110 may first determine an overall cost for pair of nodes 810, thereafter determine an overall cost for pair of nodes 820, and finally determine an overall cost for pair of nodes 830. For instance, computing devices may determine an overall cost for pair of nodes 810 equal to “2500”, an overall cost for pair of nodes 820 equal to “2000”.” (Para 0059)
Reference Fig. 8

    PNG
    media_image1.png
    347
    676
    media_image1.png
    Greyscale

Examiner Note: Lane change 820 is farther from vehicle, and thus closer to waypoint, than lane change 810. Lane change 820 has lower cost than Lane change 810.

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the AV system of Rizk with the computing device of Abrams. One of ordinary skill in the art would have been motivated to make these modifications for the purpose of “assessing a cost … and using the assessment to make the lane change” (Abrams Para 0002)

Claim 3:
Rizk in combination with the references relied upon in Claim 1 teach those respective limitations. Rizk further teaches:
wherein the score of the lane change location is weighted [so that a lane change location where automated travel is possible has a lower score than a lane change location where automated travel is impossible.]
(Rizk) – “The navigation system 470 may factor in a cost of changing lanes when selecting a route. For example, the navigation system 470 factors in an expected time to change lane (e.g., if the AV 110 slows down when changing lanes), or a difficulty in making a given lane change (e.g., the navigation system 470 avoids crossing multiple lanes in a short distance, or includes a cost for a difficult lane change).” (Para 0049)
“the navigation system 470 identifies multiple candidate routes between an origin point and a destination point and selects a route for the AV 110 based on lane-level data associated with each of the candidate routes. For example, the navigation system 470 identifies a first route that includes an unprotected left turn lane on a given street, and a second route that includes a different unprotected left turn lane on a different street, e.g., a parallel street. The navigation system 470 compares performance metrics for the lanes included in the candidate routes and selects a route based on the lane-level performance metrics. For example, if the left turn lane on the first route has a higher performance metric than the left turn lane on the second route, the navigation system 470 selects the first route. The navigation system 470 may compare two routes by determining one or more composite scores for the routes and comparing the composite score(s). For example, the navigation system 470 calculates an average performance metric of the lanes along each route, finds a minimum lane performance metric along each route, or calculates other statistics summarizing performance across each route. The navigation system 470 may calculate composite performance metrics for portions of the route (e.g., a portion from the origin point to a first waypoint, or a portion from the origin point to a point common to multiple candidate routes), and select a route for that portion based on the composite performance metrics.” (Para 0051)
Examiner Note: Bracketed text not explicitly taught by primary reference, but is taught by non-primary reference later in the rejection.

Rizk does not explicitly teach:
so that a lane change location where automated travel is possible has a lower score than a lane change location where automated travel is impossible.

Abrams, in the same field of endeavor, teaches:
so that a lane change location where automated travel is possible has a lower score than a lane change location where automated travel is impossible.
(Abrams) – “Aspects of the disclosure relate to routing an autonomous vehicle… While maneuvering, when the vehicle should make a lane change may be determined by assessing a cost of connecting a first node of the first plurality of nodes with a second node of a second plurality of nodes. The assessment may be used to make the lane change from the first lane to the second lane.” (Abstract)
“the method also includes, when the vehicle is unable to make the change, increasing a cost for changing lanes between the location represented by first node and the location represented by second node.” (Para 0003)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the AV system of Rizk with the computing device of Abrams. One of ordinary skill in the art would have been motivated to make these modifications for the purpose of “assessing a cost … and using the assessment to make the lane change” (Abrams Para 0002)

Claim 4:
Rizk in combination with the references relied upon in Claim 1 teach those respective limitations. Rizk further teaches:
wherein the score of the lane change location is weighted [so that the shorter the distance to an adjacent lane change location, the higher the score.]
(Rizk) – “The navigation system 470 may factor in a cost of changing lanes when selecting a route. For example, the navigation system 470 factors in an expected time to change lane (e.g., if the AV 110 slows down when changing lanes), or a difficulty in making a given lane change (e.g., the navigation system 470 avoids crossing multiple lanes in a short distance, or includes a cost for a difficult lane change).” (Para 0049)
“the navigation system 470 identifies multiple candidate routes between an origin point and a destination point and selects a route for the AV 110 based on lane-level data associated with each of the candidate routes. For example, the navigation system 470 identifies a first route that includes an unprotected left turn lane on a given street, and a second route that includes a different unprotected left turn lane on a different street, e.g., a parallel street. The navigation system 470 compares performance metrics for the lanes included in the candidate routes and selects a route based on the lane-level performance metrics. For example, if the left turn lane on the first route has a higher performance metric than the left turn lane on the second route, the navigation system 470 selects the first route. The navigation system 470 may compare two routes by determining one or more composite scores for the routes and comparing the composite score(s). For example, the navigation system 470 calculates an average performance metric of the lanes along each route, finds a minimum lane performance metric along each route, or calculates other statistics summarizing performance across each route. The navigation system 470 may calculate composite performance metrics for portions of the route (e.g., a portion from the origin point to a first waypoint, or a portion from the origin point to a point common to multiple candidate routes), and select a route for that portion based on the composite performance metrics.” (Para 0051)
Examiner Note: Bracketed text not explicitly taught by primary reference, but is taught by non-primary reference later in the rejection.

Rizk does not explicitly teach:
so that the shorter the distance to an adjacent lane change location, the higher the score.

Abrams, in the same field of endeavor, teaches:
so that the shorter the distance to an adjacent lane change location, the higher the score.
(Abrams) – “The computing devices may then iterate through pairs of nodes corresponding to different possible transitions or lane changes and identify overall costs for each pair of nodes using the cost functions as discussed above. In this regard, the computing device 110 may first determine an overall cost for pair of nodes 810, thereafter determine an overall cost for pair of nodes 820, and finally determine an overall cost for pair of nodes 830. For instance, computing devices may determine an overall cost for pair of nodes 810 equal to “2500”, an overall cost for pair of nodes 820 equal to “2000”.” (Para 0059)
Reference Fig. 8
Examiner Note: Lane change 820 is farther from vehicle, and thus closer to waypoint, than lane change 810. Lane change 820 has lower cost than Lane change 810.

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the AV system of Rizk with the computing device of Abrams. One of ordinary skill in the art would have been motivated to make these modifications for the purpose of “assessing a cost … and using the assessment to make the lane change” (Abrams Para 0002)

Claim 5:
Rizk in combination with the references relied upon in Claim 1 teach those respective limitations. Rizk further teaches:
wherein the processor selects, as the partial route, a candidate partial route [including fewer lane change locations from the candidate partial routes having the same total score regarding the lane change location.]
(Rizk) – “A navigation system selects a route for an autonomous vehicle (AV) by identifying a set of candidate lanes for routing the AV in the map database and retrieving at least one parameter of each candidate lane from the map database. The navigation system determines a performance metric for each of the candidate lanes, the performance metric for a given candidate lane based on the retrieved at least one parameter of the given candidate lane. The navigation system selects a candidate lane for routing the AV based at least in part on the determined performance metrics.” (Abstract)
“The navigation system 470 may factor in a cost of changing lanes when selecting a route. For example, the navigation system 470 factors in an expected time to change lane (e.g., if the AV 110 slows down when changing lanes), or a difficulty in making a given lane change (e.g., the navigation system 470 avoids crossing multiple lanes in a short distance, or includes a cost for a difficult lane change).” (Para 0049)
“the navigation system 470 identifies multiple candidate routes between an origin point and a destination point and selects a route for the AV 110 based on lane-level data associated with each of the candidate routes. For example, the navigation system 470 identifies a first route that includes an unprotected left turn lane on a given street, and a second route that includes a different unprotected left turn lane on a different street, e.g., a parallel street. The navigation system 470 compares performance metrics for the lanes included in the candidate routes and selects a route based on the lane-level performance metrics. For example, if the left turn lane on the first route has a higher performance metric than the left turn lane on the second route, the navigation system 470 selects the first route. The navigation system 470 may compare two routes by determining one or more composite scores for the routes and comparing the composite score(s). For example, the navigation system 470 calculates an average performance metric of the lanes along each route, finds a minimum lane performance metric along each route, or calculates other statistics summarizing performance across each route. The navigation system 470 may calculate composite performance metrics for portions of the route (e.g., a portion from the origin point to a first waypoint, or a portion from the origin point to a point common to multiple candidate routes), and select a route for that portion based on the composite performance metrics.” (Para 0051)
Examiner Note: Bracketed text not explicitly taught by primary reference, but is taught by non-primary reference later in the rejection.

Rizk does not explicitly teach:
including fewer lane change locations from the candidate partial routes having the same total score regarding the lane change location.

Abrams, in the same field of endeavor, teaches:
including fewer lane change locations from the candidate partial routes having the same total score regarding the lane change location. 
(Abrams) – “In some instances, the cost may never actually go all of the way to zero for One thing you might consider adding is that the cost doesn't actually go all the way down to 0, but rather may level off at some nonzero value like 100 or more or less. This may have the effect of minimizing a total number of lane changes for a given route. Without this, the computing devices 110 may actually cause the vehicle to make “too many” lane changes, or rather, causing the vehicle to jump back and forth from lane to lane.” (Para 0056)
Examiner Note: In the event that candidate route costs are equal, the system of Abrams is configured to minimize the number of lane changes.

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the AV system of Rizk with the computing device of Abrams. One of ordinary skill in the art would have been motivated to make these modifications for the purpose of “assessing a cost … and using the assessment to make the lane change” (Abrams Para 0002)

Claim 6:
Rizk in combination with the references relied upon in Claim 1 teach those respective limitations. Rizk further teaches:
wherein the processor selects the partial route with exclusion of a candidate partial route [such that a difference between a travel distance along the candidate partial route and a travel distance along a route used for control of automated travel exceeds a distance difference threshold from the candidate partial routes found by searching, the travel distance being a distance between the current position and the waypoint.]
(Rizk) – “the navigation system 470 identifies a set of lanes that have a performance metric below a threshold and avoids these lanes if possible when determining a route. For example, the navigation system 470 permits a lane with a performance metric below the threshold to be included in the route if the lane cannot be avoided, e.g., the lane is at the origin or destination, or the route cannot be calculated without using the lane. The navigation system 470 may balance the performance metrics with other factors, such as speed, distance, costs (e.g., energy costs, avoiding tolls), or scenery.”

Rizk does not explicitly teach:
such that a difference between a travel distance along the candidate partial route and a travel distance along a route used for control of automated travel exceeds a distance difference threshold from the candidate partial routes found by searching, the travel distance being a distance between the current position and the waypoint.

Abrams, in the same field of endeavor, teaches:
such that a difference between a travel distance along the candidate partial route and a travel distance along a route used for control of automated travel exceeds a distance difference threshold from the candidate partial routes found by searching, the travel distance being a distance between the current position and the waypoint.
(Abrams) – “Aspects of the disclosure relate to routing an autonomous vehicle… While maneuvering, when the vehicle should make a lane change may be determined by assessing a cost of connecting a first node of the first plurality of nodes with a second node of a second plurality of nodes. The assessment may be used to make the lane change from the first lane to the second lane.” (Abstract)
“the method also includes, when the vehicle is unable to make the change, increasing a cost for changing lanes between the location represented by first node and the location represented by second node.” (Para 0003)
“The computing devices may then iterate through pairs of nodes corresponding to different possible transitions or lane changes and identify overall costs for each pair of nodes using the cost functions as discussed above. In this regard, the computing device 110 may first determine an overall cost for pair of nodes 810, thereafter determine an overall cost for pair of nodes 820, and finally determine an overall cost for pair of nodes 830. For instance, computing devices may determine an overall cost for pair of nodes 810 equal to “2500”, an overall cost for pair of nodes 820 equal to “2000”.” (Para 0059)
Reference Fig. 8

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the AV system of Rizk with the computing device of Abrams. One of ordinary skill in the art would have been motivated to make these modifications for the purpose of “assessing a cost … and using the assessment to make the lane change” (Abrams Para 0002)


Claim 7:
Rizk explicitly teaches:
A method for selecting a route, comprising:
(Rizk) – “A navigation system selects a route for an autonomous vehicle (AV) by identifying a set of candidate lanes for routing the AV in the map database and retrieving at least one parameter of each candidate lane from the map database. The navigation system determines a performance metric for each of the candidate lanes, the performance metric for a given candidate lane based on the retrieved at least one parameter of the given candidate lane.” (Abstract)
“Embodiments of the present disclosure provide a method for selecting a route for an AV, and a computer-readable medium for performing the method.”(Para 0017) 

identifying a position of a lane on which a vehicle is traveling;
(Rizk) – “A navigation system selects a route for an autonomous vehicle (AV) by identifying a set of candidate lanes for routing the AV in the map database and retrieving at least one parameter of each candidate lane from the map database. The navigation system determines a performance metric for each of the candidate lanes, the performance metric for a given candidate lane based on the retrieved at least one parameter of the given candidate lane.” (Abstract)
“In some embodiments, an AV system uses lane-level data to predict performance of multiple candidate lanes. The AV system selects the candidate lane with the higher predicted performance for routing the AV. For example, the AV system may select between two adjacent lanes based on which lane has a higher predicted performance. As another example, the AV system may select between multiple lanes on different roadways based on the lanes' predicted performances (e.g., a first left turn lane on one road, and a second left turn lane on a parallel road), and determine a route for the AV based on the selected lane.” (Para 0015)
“a portion of the data of the map database 430 and/or the AV database 440 (e.g., map data describing an area around a current location of the AV 110) may be stored on the AV 110 for access by a navigation system 470 local to the AV 110.” (Para 0038)

searching for candidate partial routes leading from a current position of the vehicle to a waypoint on a route leading from a start point to a destination, the waypoint being located between the current position and the destination;
(Rizk) – “In some embodiments, an AV system uses lane-level data to predict performance of multiple candidate lanes. The AV system selects the candidate lane with the higher predicted performance for routing the AV. For example, the AV system may select between two adjacent lanes based on which lane has a higher predicted performance. As another example, the AV system may select between multiple lanes on different roadways based on the lanes' predicted performances (e.g., a first left turn lane on one road, and a second left turn lane on a parallel road), and determine a route for the AV based on the selected lane.” (Para 0015)
“The vehicle manager 420 transmits the origin location (e.g., starting point of the AV 110), destination location (e.g., drop-off location), and any waypoints (e.g., location to pick up the user) to the navigation system 470. The navigation system 470 determines a route for the AV 110 using lane-level data, as described below, and provides the route to the vehicle manager 420.” (Para 0041)

determining a lane change location where a lane change will be made for each of the candidate partial routes found by searching; and
(Rizk) – “In some embodiments, an AV system uses lane-level data to predict performance of multiple candidate lanes. The AV system selects the candidate lane with the higher predicted performance for routing the AV. For example, the AV system may select between two adjacent lanes based on which lane has a higher predicted performance. As another example, the AV system may select between multiple lanes on different roadways based on the lanes' predicted performances (e.g., a first left turn lane on one road, and a second left turn lane on a parallel road), and determine a route for the AV based on the selected lane.” (Para 0015)
“The vehicle manager 420 transmits the origin location (e.g., starting point of the AV 110), destination location (e.g., drop-off location), and any waypoints (e.g., location to pick up the user) to the navigation system 470. The navigation system 470 determines a route for the AV 110 using lane-level data, as described below, and provides the route to the vehicle manager 420.” (Para 0041)
“Lane-level parameters include types of permitted maneuver for the lane, e.g., whether a lane crossing an intersection is a right-turn lane, left-turn lane, straight lane, or has multiple permitted maneuver, or whether or not a vehicle is permitted to change to a neighboring lane.” (Para 0042)
“The navigation system 470 may factor in a cost of changing lanes when selecting a route. For example, the navigation system 470 factors in an expected time to change lane (e.g., if the AV 110 slows down when changing lanes), or a difficulty in making a given lane change (e.g., the navigation system 470 avoids crossing multiple lanes in a short distance, or includes a cost for a difficult lane change).” (Para 0049)

selecting, as a partial route, a candidate partial route [having a minimum total score] regarding the lane change location from the candidate partial routes found by searching, the score being weighted depending on the position of the determined lane change location or whether automated travel is possible at the lane change location.
(Rizk) – “A navigation system selects a route for an autonomous vehicle (AV) by identifying a set of candidate lanes for routing the AV in the map database and retrieving at least one parameter of each candidate lane from the map database. The navigation system determines a performance metric for each of the candidate lanes, the performance metric for a given candidate lane based on the retrieved at least one parameter of the given candidate lane. The navigation system selects a candidate lane for routing the AV based at least in part on the determined performance metrics.” (Abstract)
“The navigation system 470 may factor in a cost of changing lanes when selecting a route. For example, the navigation system 470 factors in an expected time to change lane (e.g., if the AV 110 slows down when changing lanes), or a difficulty in making a given lane change (e.g., the navigation system 470 avoids crossing multiple lanes in a short distance, or includes a cost for a difficult lane change).” (Para 0049)
“the navigation system 470 identifies multiple candidate routes between an origin point and a destination point and selects a route for the AV 110 based on lane-level data associated with each of the candidate routes. For example, the navigation system 470 identifies a first route that includes an unprotected left turn lane on a given street, and a second route that includes a different unprotected left turn lane on a different street, e.g., a parallel street. The navigation system 470 compares performance metrics for the lanes included in the candidate routes and selects a route based on the lane-level performance metrics. For example, if the left turn lane on the first route has a higher performance metric than the left turn lane on the second route, the navigation system 470 selects the first route. The navigation system 470 may compare two routes by determining one or more composite scores for the routes and comparing the composite score(s). For example, the navigation system 470 calculates an average performance metric of the lanes along each route, finds a minimum lane performance metric along each route, or calculates other statistics summarizing performance across each route. The navigation system 470 may calculate composite performance metrics for portions of the route (e.g., a portion from the origin point to a first waypoint, or a portion from the origin point to a point common to multiple candidate routes), and select a route for that portion based on the composite performance metrics.” (Para 0051)
Examiner Note: Bracketed text not explicitly taught by primary reference, but is taught by non-primary reference later in the rejection.

Rizk does not explicitly teach:
having a minimum total score

Abrams, in the same field of endeavor, teaches
having a minimum total score
(Abrams) – “The values for each of the individual costs may then be used to determine an overall cost for the transition between the two nodes. The computing devices may then iterate through pairs of nodes corresponding to different possible transitions or lane changes and identify overall costs for each pair of nodes. After iterating through pairs of nodes corresponding to different possible transitions, the computing devices may select a particular pair of nodes. For instance, a pair of nodes having the lowest overall cost of all of the pairs of nodes may be selected. This selected pair may then be used by the vehicle's computing devices to determine how to maneuverer the vehicle in order to change lanes.”

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the AV system of Rizk with the computing device of Abrams. One of ordinary skill in the art would have been motivated to make these modifications for the purpose of “assessing a cost … and using the assessment to make the lane change” (Abrams Para 0002)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID RUBEN PEDERSEN whose telephone number is (571)272-9696. The examiner can normally be reached M-Th: 07:00 -16:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on 571-272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID RUBEN PEDERSEN/Examiner, Art Unit 3667                                                                                                                                                                                                        

/TUAN C TO/Primary Examiner, Art Unit 3667